147 Ga. App. 131 (1978)
248 S.E.2d 205
SHIELDS
v.
THE STATE.
55992.
Court of Appeals of Georgia.
Submitted May 22, 1978.
Decided September 7, 1978.
Thomas G. Smith, for appellant.
Johnnie L. Caldwell, Jr., District Attorney, Paschal A. English, Jr., J. David Fowler, Assistant District Attorneys, for appellee.
SHULMAN, Judge.
The sole enumeration of error in this appeal is that the trial court erred by admitting highly prejudicial hearsay testimony to explain conduct without instructing the jury to disregard such testimony for all other purposes.
Unfortunately for appellant, the record shows that no request was made for such instructions. "It is well recognized that when evidence is admitted for one *132 purpose, as it was in the instant case, it is not error for the court to fail to instruct the jury to limit its consideration to the one purpose for which it is admissible, in the absence of a request to so instruct the jury. [Cits.]" Harrell v. State, 241 Ga. 181, 186 (243 SE2d 890). See also Stephens v. State, 144 Ga. App. 779 (2B) (242 SE2d 371); Cochran v. State, 144 Ga. App. 820 (2) (242 SE2d 735).
Accordingly, the judgment is not subject to reversal for the reason assigned.
Judgment affirmed. Bell, C. J., and Birdsong, J., concur.